ORDER

PER CURIAM.
Both parties appeal from an order of the trial court which equally divided shares of *222stock subsequent to the parties’ dissolution of marriage. We have reviewed the record and the briefs filed by the parties and find the circuit court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
The judgment is affirmed in accordance with Rule 84.16(b).